1 1 ITW Conference Call First Quarter Exhibit 99.2 2 2 ITW Agenda 1.Introduction…………… John Brooklier/David Speer 2.Financial Overview…………… Ron Kropp 3.Reporting Segments…………. John Brooklier 4.2010 Forecasts…………… Ron Kropp 5.Q & A…………… John Brooklier/Ron Kropp/David Speer 3 3 ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted income per share from continuing operations, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2010 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations are detailed in ITW’s Form 10-K for 2009. 4 4 Conference Call Playback Replay number: 203-369-3795 No pass code necessary Telephone replay available through midnight of May 4, 2010 Webcast / PowerPoint replay available at itw.com website 5 5 ITW Quarterly Highlights 6 6 ITW Quarterly Operating Analysis 7 7 ITW Non Operating & Taxes ITW Invested Capital ITW Debt & Equity 10 ITW Cash Flow 11 11 ITW Acquisitions Transportation Quarterly Analysis 13 Transportation Key Points •Total segment base revenues: +32.0% in Q1 ’10 as auto builds significantly ramped up in North America and Europe versus Q1 ’09 •Auto OEM/Tiers: Worldwide base revenues +39.1% in Q1 ’10 vs. Q1 ’09 –North American Q1 ’10 auto builds: 2.9 million vehicles vs. 1.7 million vehicles in Q1 ’09 •Detroit 3 and new domestics substantially grew auto builds –European Q1 ’10 builds: 4.2 million vehicles in Q1 ‘10 vs. 3.0 million vehicles in Q1 ’09 •Numerous OEM’s boosted production •Auto aftermarket Q1 ’10 worldwide base revenues: +0.6% in Q1 ’10 vs. Q1 ’09 Industrial Packaging Quarterly Analysis 15 15 Industrial Packaging Key Points •Total segment base revenues continued to show signs of improvement: +10.9% in Q1 ’10 vs. Q1 ’09 as industrial production metrics in U.S. trend positive •Total North American industrial packaging base revenues: +19.8% in Q1 ’10 vs. Q1 ’09 –End markets associated with primary metals and manufacturing showed improvement in Q1 ’10; Signode consumable (plastic/steel strap) ramped up in Q1 •Total international industrial packaging base revenues: +2.5% in Q1 ’10 vs. Q1 ’09 Food Equipment Quarterly Analysis 17 17 Food Equipment
